Plaintiff in error, Andrew Jennings, was convicted on an information charging that he did commit the crime of preventing witnesses from attending court, and on February 28, 1921, the court sentenced him to be confined in the penitentiary at McAlester for the term of one year. From the judgment an appeal was perfected. His counsel of record has this day filed a motion to dismiss the appeal, which motion is sustained, and the appeal herein is dismissed, and the cause remanded to the trial court. Mandate forthwith.
 *Page 1